Mr. Justice Pope,
concurring. Influenced possibly by a sympathy with the injured wife, I was at first inclined to hold that the judgment of the Circuit Court should be affirmed; but more mature reflection has convinced me that it would be unwise to declare the instrument, known as the “Covenant,” null and void, because without consideration. Both parties — the husband and wife — were represented by counsel of their own choice and of recognized ability. This paper was signed as the result of careful consideration by them. No fraud, mistake or accident is alleged. Having thus solemnly made this “Covenant,” neither party to it should be allowed, on the ground of want of consideration, to disregard it. I have, therefore, concurred.